Mr. Justice Snyuer,
dissenting.
I concur in the opinion and order of the court in this case, except that I am of the opinion that the fees earned by a notary in the performance of his duties as an officer or employee of the Land Authority should be covered into the general funds of the Authority. I am not impressed by the argument that no statute expressly authorizes the collection of these fees. We have held in this case that, in performing the functions described in the majority opinion, the notary involved would be acting properly as a notary. Having so held, I am unable to see how we can stop short and say that, although such an employee is acting properly under the statute regulating notaries, the fees he has earned, although not waived, cannot be collected. I readily agree that the notary, who is being paid a salary as a public official or employee, cannot receive these fees in addition to his salary (Rodríguez v. Mudafor, 50 P.P.R. 816.) But I find nothing in the statute requiring us to grant to a vendor *542of land to the Authority the windfall of exemption from the fees provided by law in connection with such a transaction.
I regard it as highly significant that these are fees which a vendor to a private party would otherwise be clearly required to pay and which, roughly speaking, merely reimburse the Authority for salaries paid to notaries for such services.
The practice of covering such fees into the public Treasury has been assailed as immoral. I can see no such immorality. Counsel asserted, without contradiction, that this is the universal practice in the many acquisitions of land in Puerto Rico by various Federal agencies. Registrars’ fees, which we have held are fees for services rendered and not taxes (The R. F. C. Mortgage Co. v. Registrar, 60 P.R.R. 230), are, by virtue of statute, covered into the insular Treasury. In the same way, fees charged to litigants by clerks of Federal Courts and United States Attorneys are paid by these officials into the public Treasury (Title 28, U.S.C.A., §541 et seq.). The argument therefore reduces itself to an assertion that the immorality flows, not from the collection by the Gfovernment of the fees as such, but from the absence of a specific statutory provision therefor. The majority opinion contains an excellent discussion of the necessity for decision by the courts of matters not covered by statute. I fully agree with this principle, and believe it applicable to the problem under discussion. But, to me, the equities herein clearly favor the Authority. I therefore feel that if we must legislate judicially in this case, we should take the position that the fees are collectible by the Authority because no statute prohibits it rather than to hold, as the majority holds, that there is no statute authorizing the practice.
It is my candid opinion that since this matter is now being expressly raised for the first time, vendors of land to government agencies will insist in the future that the matter be covered specifically by contract. However, the holding of the majority has foreclosed the government from us*543ing this point, as they had every right to do in the past, as a part of their bargaining power, to insist either that the fees be paid and be covered into the public treasury or, in the event of waiver of the fees, that snch waiver be reflected in the purchase price of the land.
The figures cited to us whereby some small vendors of land to the Puerto Eico Eeconstruction Administration were compelled to pay in fees ten per cent of the value of the land sold may well have.been an onerous burden on such vendors. But I know no reason why any government agency cannot as a part of its contracting power waive all or part of such fees. On the other hand, to insist that such waiver shall obtain inexorably in every instance as a matter of law, would in most eases, as in the instant case, result only in a windfall to the vendor.
Eepresentations have been made to us in the course of the argument that our decision in this case might have some effect on the fees of notaries performing similar services on a salary basis for private institutions or law firms. As I interpret the majority opinion, that question is left open. I express no view on it, as I do not feel it is involved in the case before us.